

novelislogoa05.jpg [novelislogoa05.jpg]
Exhibit 10.38






July 29, 2016
Marco Palmieri




Dear Marco,


Your contributions to Novelis are very important. In recognition of this, the
Company has put in place an enhancement to the FY2017 Long-Term Incentive Plan
(LTIP), known as the “Bridge Award”. The Bridge Award is intended to encourage
you to remain with Novelis by supplementing you with a cash incentive while the
new Novelis Performance Unit component of the FY2017 LTIP matures. The Bridge
Award is in addition to your other compensation such as your base salary, annual
bonus opportunity and long-term incentive opportunity.


You will receive three payments for the FY2017 Bridge Award in the total amount
of $ 100,000.


First Payment in December 2016        $ 30,000
Second Payment in December 2017        $ 30,000
Third Payment in December 2018        $ 40,000

Because this opportunity is designed to enhance our LTIP as a retention
incentive, in the event that you voluntarily terminate your employment prior to
December 31, 2019, or are terminated for cause, you will be required to repay
the gross amount of any payments made under the Bridge plan in the previous 12
months and you will not be entitled to any other payments thereafter. If you are
terminated involuntarily without cause, any unpaid cash installments will be
immediately cancelled, but you will not be required to repay any cash payments
you have received.


Your acceptance of any payments under this award shall constitute your
acceptance of the terms and conditions set forth above.


I am very pleased that we are able to offer you this opportunity and I look
forward to your continued support as a key member of the team as we focus on
building an even more successful Novelis.


Regards,
stevefishersignature.jpg [stevefishersignature.jpg]
Steve Fisher
President and Chief Executive Officer
Novelis Inc.


